DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chika Iitoyo on 11/08/2021.

The application has been amended as follows:

IN THE CLAIMS:
	Please cancel claims 2 and 10.

	Claim 1 (Currently Amended): A cover glass, comprising:
	a glass sheet, which is a chemically strengthened glass sheet having a compressive stress layer as a surface layer, and has a thickness of 0.2 mm or more and 1 mm or less; and
	an inorganic film superposed on at least one surface of the glass sheet, wherein the inorganic film is a multilayer film including six or more layers formed by alternately superposing a film including a high-refractive-index material having a refractive index at wherein the high-refractive-index material is silicon nitride,
	a warpage change between a warpage amount of the glass sheet by itself and a warpage amount of the cover glass including the superposed inorganic film is 30% or less, and
	an absolute value of product obtained by multiplying the total thickness of the six or more superposed layers by an overall stress value of the six or more superposed layers is 220x103 nm.MPa or less.

	Claim 9 (Currently Amended): A cover glass, comprising:
	a glass sheet, which is a chemically strengthened glass sheet having a compressive stress layer as a surface layer, and has a thickness of 0.2 mm or more and 1 mm or less; and
	an inorganic film superposed on at least one surface of the glass sheet,
	wherein the inorganic film includes six or more layers formed by alternately superposing a film including a high-refractive-index material having a refractive index at 632- nm wavelength of 1.80 or higher and a film including a low-refractive-index wherein the high-refractive-index material is silicon nitride,
	when the cover glass is placed on a horizontal platen so that one main surface of the cover glass is in contact with the platen and warpage amounts of the cover glass, which are amounts in which four corners of the cover glass have lifted from the platen, are measured with a gap gauge at 20oC, then an average value of the warpage amounts is 400 µm or less, and
	an absolute value of product obtained by multiplying the overall thickness of the inorganic film by an overall stress value of the inorganic film is 220x 103 nm.MPa or less.

	Claim 17 (Currently Amended): A glass laminate, comprising:
	a glass sheet, which is a chemically strengthened glass sheet having a compressive stress layer as a surface layer, and has a thickness of 0.2 mm or more and 1 mm or less; and
	an inorganic film superposed on at least one surface of the glass sheet,
	wherein the inorganic film includes six or more layers formed by alternately superposing a film including a high-refractive-index material having a refractive index at wherein the high-refractive-index material is silicon nitride, and
	an absolute value of product obtained by multiplying the overall thickness of the inorganic film by an overall stress value of the inorganic film is 220x 103 nm.MPa or less.

	Claim 23 (Currently Amended): A glass laminate, comprising:
	a glass sheet, which is a chemically strengthened glass sheet having a compressive stress layer as a surface layer, and has a thickness of 0.2 mm or more and 1 mm or less; and
	an inorganic film superposed on at least one surface of the glass sheet, wherein the inorganic film includes six or more layers formed by alternately superposing a film including a high-refractive-index material having a refractive index at 632- nm wavelength of 1.80 or higher and a film including a low-refractive-index material having a refractive index at the wavelength of less than 1.80, where the films including the high- refractive-index material and the films including the low-refractive-index material each have a single-film thickness of 5 nm to 250 nm, the inorganic film has an overall wherein the high-refractive-index material is silicon nitride,
	an absolute value of an overall stress value of the inorganic film is 80 MPa or less, and
	an absolute value of product obtained by multiplying the overall thickness of the inorganic film by the overall stress value of the inorganic film is 220x103 nm.MPa or less.

Reasons for Allowance
Claims 1, 3-6, 8-9, 11-14, and 16-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
	The claims are directed to a cover glass comprising a chemically strengthened glass sheet having a thickness of 0.2 mm or more and 1 mm or less and multilayer inorganic film superposed on at least one surface of the glass sheet including six or more layers of alternating high-refractive-index material films having a refractive index at 632 nm wavelength of 1.80 or higher and formed of silicon nitride, and low-refractive-index material films having a refractive index at the wavelength of less than 1.80. Each film having a single-film thickness of 5 nm to 250 nm and total thickness of the six or more superposed layers have a total thickness of 850 nm to 6,000 nm and the total film thickness of the films including the high-refractive-index material is larger than a total 3 nm.MPa or less.
	The closest prior art of record is Kishimoto (US 2011/0154861), Suzuki (US 2010/0027383), Johnson, Jr. (US 5,646,781) and Solberg (US 5,939,046).
	Kishimoto discloses a chemically strengthened glass substrate (0045 and 0048) including a thin film layer on at least on surface thereof (Fig. 1). The glass substrate having a thickness of 0.1 to 100 mm and the thin film, formed by alternately depositing high and low refractive index films (0064). The total thickness of the thin film ranging from 40 to 5x106 nm (0017-0018). Kishimoto teaches the thin films layers being formed by sputtering (0015)
	Suzuki teaches a transparent glass substrate comprising an antireflection coating of five or more layers and having a single film thickness of 9 nm to 159 nm (Table 1). The high refractive index material layers formed of silicon nitride and low refractive index layers made of silicon oxide. Suzuki teaches the coating being formed by sputtering (0141)
	Johnson Jr., discloses an optical coating including alternating stacks of layers of high refractive index and low refractive index materials (column 3, lines 40-45). The optical thickness of material (22) ranging from 1000 nm to 1500 nm and material (24) ranging from 100 nm to 70 nm (column 4, lines 10-20). The physical thickness of the high refractive index layers being higher than the physical thickness of the low refractive index layers (column 4, lines 10-20).
6 Pa (column 7, lines 20-25). Solberg further teaches that the inventive process controls the thickness of the depending on the optical coating design (column 9, line 45 through column 10, line 15). Solberg discloses deposition of high refractive index materials such as zirconia and titania (column 4, lines 65-67).
	As argued by applicant in the response filed 10/27/2021, none of Kishimoto, Suzuki or Johnson, Jr. teaches a sputtering method that it would be expected to achieve the stress value as claimed. As clearly, inorganic films formed by an after-reactive sputtering method and those formed by reactive sputtering method showed a substantial difference in the absolute value of (overall thickness)x(overall stress value) (see Table 1).
	While Solberg teaches an after-reaction sputtering method of MetaMode sputtering, films with low net stress, and teaches optimizing the thickness of the films depending on the optical coating design, Solberg teaches suitable high refractive index oxide materials. Solberg does not teach after-reaction sputtering of a high-refractive index material of silicon nitride. And there is not a reasonable expectation of success that changing the high-refractive index material to silicon nitride the absolute value of total thickness by overall stress value as claimed would be achieved. Thus the claims are passed to allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781